Citation Nr: 0115271	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  00-16 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claimant's discharge was under other than 
honorable conditions so as to preclude entitlement to 
veteran's benefits, other than health care benefits under 
Chapter 17 of the United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The claimant had active service from October 1944 to January 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The claimant entered active service in October 1944 and 
was not unconditionally discharged prior to January 1947; his 
discharge in January 1946 was conditional for purposes of 
reenlistment.

2.  The claimant was discharged in January 1947 because of 
unreliability, repeated absences without leave, making false 
statements, being late for formation, and other poor 
behavior.

3.  The absences without leave may not be characterized as a 
minor offense, his service was not otherwise honest, faithful 
and meritorious, and there is no evidence that the claimant 
was insane during his active service.


CONCLUSION OF LAW

The claimant was discharged from active service in January 
1947 because of willful and persistent misconduct.  
38 U.S.C.A. §§ 101, 5303 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.12, 3.13 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the claimant and his representative 
have been provided a statement of the case informing them of 
what is necessary to establish that the claimant's discharge 
was under honorable conditions, as well as what evidence was 
considered and how the determination was arrived at.  The 
National Personnel Records Center was contacted in an attempt 
to obtain any additional information that might be available, 
but a negative response was received.  The claimant has 
submitted evidence and he and his representative have 
submitted argument.  There is no indication that any 
additional evidence exists or that further notification is 
required.  Therefore, the Board concludes that the VA has 
complied with the VCAA.  A discharge to accept appointment as 
a commissioned or a warrant officer, or to change from a 
Reserve or Regular commission to accept a commission in the 
other component, or to reenlist is a conditional discharge if 
it was issued during one of the following periods:  (2) World 
War II, prior to the date the person was eligible for 
discharge under the point or length of service system, or 
under any other criteria in effect.  38 C.F.R. § 3.13(a)(2).  
World War II is the period from December 7, 1941, through 
December 31, 1946, inclusive.  If a person was in service on 
December 31, 1946, continuous service before July 26, 1947, 
is considered World War II service.  38 C.F.R. § 3.2(d) 
(2000).  

The claimant's enlisted record and report of separation 
addressing a period of service from October 7, 1944, to 
January 28, 1946, reflects that he was a private at the time 
of this honorable discharge and that he enlisted as a PFC 
(Perm) in the Regular Army.  His enlisted record and report 
of separation discharge from the Army, addressing his period 
of service from January 29, 1946, to January 20, 1947, 
reflects that the claimant's habits and traits rendered 
retention in the service undesirable.  In June 1951 a request 
for Army information was submitted.  On July 12, 1951, a 
response from the Department of Defense was received 
indicating that the claimant was not eligible for discharge 
on January 28, 1946, under any criteria in effect at that 
time and that a confirming document would follow.  On 
July 16, 1951, further response from the Department of 
Defense was received indicating that the claimant began his 
active service in October 1944 and was honorably discharged 
on January 28, 1946, to enlist.  The character of his 
discharge in January 1947 was under other than honorable 
conditions.  

Although the record contains an enlisted record and report of 
separation reflecting an honorable discharge on January 28, 
1946, the record also indicates that this discharge was for 
the purpose of reenlistment and a statement from the 
Department of Defense, in response to the question of whether 
the claimant was eligible for complete separation on January 
28, 1946, reflects that the claimant was not eligible for 
discharge on January 28, 1946 under the point system, length 
of service, or any other discharge criteria.  Further attempt 
to obtain any additional available information regarding the 
claimant's first enlistment received a response, in August 
1998, that any of the claimant's records would have been 
destroyed in a fire.  

While the claimant has asserted that his discharge from the 
first period, on January 28, 1946, was honorable, the 
evidence reflects that this discharge was conditional on the 
claimant's reenlistment and that he was not eligible for a 
complete discharge under any criteria on January 28, 1946.  
There is no competent evidence of record indicating that the 
claimant was eligible for complete a discharge on January 28, 
1946.  Therefore, a preponderance of the evidence is against 
a finding that the claimant was eligible for a complete 
discharge on January 28, 1946, and a preponderance of the 
evidence supports a finding that the discharge on January 28, 
1946, was a conditional discharge since it was issued for the 
purpose of reenlistment during World War II.  Further, there 
is no competent evidence that the claimant completed a period 
of active service to which he was obligated to serve at the 
time he entered active service in 1944, but was not 
discharged from at the time of completing, due to the 
intervening enlistment in January 1946.  The claimant has 
indicated that he would have been eligible for discharge 
sometime after the discharge that occurred in January 1947.  
On the basis of the above analysis, the claimant was not 
unconditionally discharged from active service prior to 
January 1947 and he did not complete a period of obligated 
service prior to the January 28, 1947, discharge.  

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(b)(4).  

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  

The record reflects that the claimant appeared before a Board 
of Officers in January 1947.  Testimony was offered 
indicating that the claimant had been found to be unreliable, 
drunk most of the time, continuously absent without leave, a 
maker of false statements, untrustworthy, unable to make 
formation on time, and generally not a good service member.  

The service department has certified that the claimant's only 
unconditional discharge was under other than honorable 
conditions.  An absence without leave cannot constitute a 
minor offense for purposes of willful and persistent 
misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 
(1995); See Cropper v. Brown, 6 Vet. App. 450, 452, 453 
(1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  While 
the claimant's period of service from October 1944 to January 
1946 could be characterized as honest, faithful and 
meritorious, his absences without leave are not a minor 
offense and his service after January 1946 cannot be 
characterized as honest, faithful and meritorious since his 
behavior was such that it included unreliability, inability 
to make formation on time, and general failure to be a good 
service member.  Therefore, a preponderance of the evidence 
supports a finding that the claimant's misconduct that 
resulted in his discharge was willful and persistent, cannot 
be characterized as a minor offense, and that his service 
cannot otherwise be characterized as honest, faithful and 
meritorious.  Neither is it shown that the claimant was 
insane during any of his willful and persistent misconduct 
that resulted in his discharge.  Accordingly, the claimant's 
discharge was under conditions other than honorable.  
38 C.F.R. § 3.12(b).  


ORDER

The character of the claimant's discharge from service 
constitutes a bar to VA benefits, exclusive of health care 
under Chapter 17 of the United States Code.  The appeal is 
denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

